 

 

USBC SDNY
DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED:

 
  

 

 

 

 

 

wr nnn err ee er re ee ee eee ee eee x {
UNITED STATES OF AMERICA : ORDER
-V.- : 56 15 Cr. 867 (RMB)
TURKIYE HALK BANKASI A.S.,
a/k/a “Halkbank,”
Defendant.
oe eee eee eee eee ee eee ee ee x

WHEREAS a federal grand jury sitting in the Southern District of New York
returned a superseding indictment against TURKIYE HALK BANKASI A.S., a/k/a “Halkbank”
(referred to herein as “Halkbank”’), which was filed on October 15, 2019 (the “Indictment’);

WHEREAS the Court issued a summons to Halkbank to appear before the Court
for an arraignment on October 22, 2019, at 9:15 a.m. (the “First Summons”);

WHEREAS the law firm of King & Spalding LLP (“King & Spalding”) submitted
a letter to the Court dated October 18, 2019, in which King & Spalding indicated that it had
received the summons on October 16, 2019, and wrote that “[a]lthough King & Spalding has
represented Halkbank in connection with the Department of Justice’s prior investigation regarding
Halkbank, at no point has King & Spalding been authorized to accept service of a summons or
other legal process on behalf of Halkbank” and “are not authorized to make an appearance in this
case,”

WHEREAS the Court held a conference in this matter on October 22, 2019 (the
“First Conference”), at which Halkbank did not appear, through counsel or otherwise;

WHEREAS, the Court issued an order dated October 23, 2019 (the “Order’’),

finding that the Government has properly served the First Summons and the Indictment on

 

 
Halkbank and that Halkbank has willfully and knowingly disobeyed the Court’s order in the First
Summons to appear at the First Conference;

WHEREAS, on October 23, 2019, the Court issued a summons (the “Second
Summons”) directing Halkbank to appear for an arraignment on November 5, 2019;

WHEREAS, the Government served the Second Summons and Indictment on
Halkbank by electronic delivery to Halkbank, King & Spalding, and a representative of the Turkish
Ministry of Treasury and Finance; and attempted to deliver the Second Summons and Indictment
by commercial carrier to Halkbank’s Legal Department at its principal place of business in
Istanbul, Turkey but delivery was refused;

WHEREAS, King & Spalding delivered a letter to the Court dated November 4,
2019, requesting permission to make a special and limited appearance on behalf of Halkbank;

WHEREAS, Andrew Hruska, Esq., William Johnson, Esq., Richard Walker, Esq.,
and Jacob Gerber, Esq., attorneys with King & Spalding, attended the court appearance on
November 5, 2019 (the “Second Conference”), denied that they were entering an appearance on
behalf of Halkbank, and requested permission to make a special and limited appearance on behalf
of Halkbank;

WHEREAS, the Court finds, based on the foregoing, that, pursuant to Federal Rule
of Criminal Procedure 4(c)(3)(D\(ii), that the Second Summons and Indictment have been served
on Halkbank and that Halkbank had actual knowledge of the Second Conference;

WHEREAS, that Halkbank’s request for counsel to make a special and limited
appearance was denied on December 5, 2019 (by Decision & Order, dated December 5, 2019,
incorporated here by reference);

IT IS HEREBY ORDERED that a hearing will be held in this matter on

 
February 10, 2020, at 10:00 a.m. at which Halkbank shall show cause why it should not be held in

contempt of the First Summons and the Second Summons and contempt sanctions imposed;

IT IS FURTHER ORDERED that, should counsel of record enter an appearance on
behalf of Halkbank prior to the date of the hearing, Halkbank shall be arraigned on the Indictment
forthwith, i.e. as soon as practicable following such appearance;

IT IS FURTHER ORDERED that the Government shall submit briefing regarding

a contempt finding and contempt sanctions on or before noon on January 3, 2020; Halkbank, if

 

appearing through counsel of record, shall submit briefing regarding a contempt finding and

contempt sanctions on or before noon on January 21, 2020; and the Government may submit a

 

reply on or before 5:00 p.m. on January 23, 2020;

IT IS FURTHER ORDERED that the direct testimony of any witness(es) to be
called at the hearing shall be submitted by affidavit (10 pages, double spaced) 10 days prior to the
hearing. Cross examination and re-direct shall be “live”;

IT IS FURTHER ORDERED that the Government will serve this Order on
Haikbank forthwith following the issuance of this Order by any means specified in the Federal
Rules of Criminal Procedure, including the same way the first or second summons was served;
and

IT IS FURTHER ORDERED that, the Government will serve this Order, the
Second Summons, and the Indictment on Halkbank forthwith following of the issuance of this

Order, by any means specified under Federal Rule of Criminal Procedure 4.

SO ORDEREBA, | 5
fe MIS 12/9/2019

NONORABLE RICHARD M. BERMAN Date
UNITED STATES DISTRICT JUDGE

 

 

 
